DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 4/5/2021, with respect to the rejection(s) of claim(s) 1, 3-7, 9-12 under the 35 USC 102 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and newly found prior art reference(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampath et al. (Pub No.: 2014/0328195).
Regarding claim 1, Sampath et al. discloses a communication apparatus (see AP in fig. 5a) comprising: circuitry (see processor 404 and/or high-efficiency wireless component 424 in fig. 4) configured to: 
designate a first transmission scheme (read as primary and secondary channels transmission in para. 0089) to a first wireless terminal (read as Legacy STA 506E in fig. 5a) (Sampath et al. see fig. 5a, STA w/HEWC 506A;  fig. 11; para. 0089, 0094, 0116; In para. 0089, … Legacy STAs may receive or transmit data using the secondary channels, but the transmission to or from the legacy STAs must include the primary channel (e.g., packets for a legacy STA always include the primary channel). In para. 0094, … Accordingly, use of the existing PHY layer and the new MAC mechanism allows the AP 504 to multiplex transmissions to legacy STAs and high-efficiency STAs concurrently or nearly concurrently.). Thus, the primary and secondary channels are designated by an AP, 
wherein the communication apparatus is a base station (Sampath et al. see fig. 11; para. 0143; FIG. 11 is a flowchart of a process 1100 for transmitting data. In an embodiment, the process 1100 may be performed by an AP, such as the AP 504.), and 
the first wireless terminal is associated with a specific primary channel (Sampath et al. see fig. 11; para. 0089, 0143; In a further embodiment, the MAC layer allocates a first STA to a primary frequency channel). Thus, the legacy STA 506E in fig. 5a is associated with primary channel; and
designate a second transmission scheme (read as primary or secondary channel transmission in para. 0089), different from the first transmission scheme, to a second wireless terminal (read as STA w/HEWC 506A in fig. 5a), wherein the second wireless terminal is associated with a non-primary channel (Sampath et al. see fig. 11; para. 0089, 0094, 0116; In para. 0089, … A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or may receive or transmit data only using the secondary channels). Thus, the secondary channel allocated/designated by the AP is associated with the STA w/HEWC 506A in fig. 5a, and 
the second transmission scheme includes Reply to the Office Action dated January 19, 2021a datasdsdfasdfa data rate lower than a data rate of the first transmission scheme (Sampath et al. see para. 0089; A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or may receive or transmit data only using the secondary channels). Thus, the second transmission scheme allocated to the high-efficiency STA includes a data rate lower than the data rate of the first transmission scheme, because high-efficiency STA uses either primary or secondary channel, while the legacy STA uses both the primary and secondary channels.
Claim 6 is rejected similarly to claim 1.
Regarding claim 3, Sampath et al. discloses the feature wherein the circuitry is further configured to designate the second transmission scheme to the second wireless terminal based on a specific frame, and the second wireless terminal is induced, based on the specific frame, to transmit a signal (Sampath et al. see para. 0091, 0116-0118; The AP 504 may transmit a MAC message that associates STAs 506A-E with channels, thereby indicating which channel the AP 504 plans to use to communicate with a respective STA 506A-E.). Thus, the AP transmits the MAC frame to high-efficiency STAs for signal communication.
Regarding claim 4, Sampath et al. discloses the feature wherein circuitry is further configured to transmit, to the second wireless terminal, a specific frame that includes information associated with the transmission power of the second wireless terminal, and the second wireless terminal is induced to transmit a signal (Sampath et al. see para. 0117; Such information may include an indication of power to be used and/or an indication of a backoff from the nominal transmit power of the STA).
Regarding claim 5, Sampath et al. discloses the feature wherein the circuitry is further configured to control a specific channel associated with the second wireless terminals the specific channel is one of the specific primary channel or the non-primary channel, Page 3 of 13Application No.: 16/498,671Reply to the Office Action dated January 19, 2021the specific channel is controlled based on notification of a detected interference amount per channel, and the notification of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (Pub No.: 2014/0328195) in view of Finnegan et al. (Pub No.: 2017/0105176).
Regarding claim 7, Sampath et al. discloses a communication apparatus (see STA w/HEWC 506A in fig. 5a), comprising: Page 4 of 13Application No.: 16/498,671Reply to the Office Action dated January 19, 2021circuitry (see processor 404 in fig. 4) configured to: execute signal transmission based on: 
a first transmission scheme (read as primary transmission channel) associated with a specific primary channel or a second transmission scheme (read as secondary transmission channel)r different from the first transmission schemer associated with a non-primary channel (Sampath et al. see fig. 5a, STA w/HEWC 506A;  fig. 11; para. 0143;, A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or secondary channel). Thus, the high-efficiency STA execute signal transmission based on using a primary channel allocated by the AP;
wherein the communication apparatus is subordinate to a base station (Sampath et al. see para. 0084; In an embodiment, the AP 504 and the STAs 506A-D each include the high-efficiency wireless component discussed above).
However, Sampath et al. does not explicitly disclose the feature wherein the second transmission scheme includes Reply to the Office Action dated January 19, 2021a datasdsdfasdfa data rate lower than a data rate of the first transmission scheme.
Finnegan et al. from the same or similar fields of endeavor discloses the feature wherein the second transmission scheme includes Reply to the Office Action dated January 19, 2021a datasdsdfasdfa data rate lower than a data rate of the first transmission scheme (Finnegan et al. see fig. 23; para. 0109; The effective range and/or capacity of the primary wireless communication channel is greater than the effective range and/or capacity of the secondary wireless communication channel). Thus, the capacity of the secondary communication channel is lower than the capacity of the primary communication channel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Sampath et al. and to implement with the feature as taught by Finnegan et al. to provide two different capacity communication channels having primary channel with higher capacity.

Regarding claim 12, Sampath et al. discloses a communication method, comprising: 
in a communication apparatus (see STA w/HEWC 506A in fig. 5a) that is subordinate to a base station: 
executing a first signal transmission by a first transmission scheme (read as primary communication channel), wherein the first transmission scheme is associated with (Sampath et al. see fig. 5a, STA w/HEWC 506A;  fig. 11; para. 0089, 0143; A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel). Thus, the high-efficiency STA executes/receives signal transmission using a primary channel allocated by the AP; and 
executing a second signal transmission by a second transmission scheme (read as secondary communication channel) different from the first transmission scheme, wherein the second transmission scheme is associated with a non- primary channel (Sampath et al. see para. 0089; A high-efficiency STA, on the other hand, may receive or transmit data using the primary channel or may receive or transmit data only using the secondary channels). The high-efficiency STA executes/receives signal transmission using a secondary channel allocated by the AP.
However, Sampath et al. does not explicitly disclose the feature wherein the second transmission scheme includes a data rate lower than a data rate of the first transmission scheme.
Finnegan et al. from the same or similar fields of endeavor discloses the feature wherein the second transmission scheme includes a data rate lower than a data rate of the first transmission scheme (Finnegan et al. see fig. 23; para. 0109; The effective range and/or capacity of the primary wireless communication channel is greater than the effective range and/or capacity of the secondary wireless communication channel ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Sampath et al. and to implement with the 
The motivation would be to improve transmission efficiency.
Regarding claim 9, Sampath et al. discloses the feature wherein the circuitry is further configured to: Page 5 of 13Application No.: 16/498,671Reply to the Office Action dated January 19, 2021receive a specific frame from the base station, and control, based on the received specific frame, a specific channel and a specific transmission scheme to execute the signal transmission, wherein the specific channel corresponds to one of the specific primary channel or the non-primary channel, and the specific transmission scheme corresponds to one of the transmission scheme associated with the specific primary channel or the transmission scheme associated with the non-primary channel (Sampath et al. see para. 0091, 0116-0118; Rather, the AP 504 may transmit the MAC message only to the high-efficiency STAs.). Thus, the AP transmits the MAC frame to high-efficiency STAs for signal communication.
Regarding claim 10, Sampath et al. discloses the feature wherein wherein the circuitry is further configured to: receive a specific frame from the base station, wherein the specific frame includes information associated with one of the transmission power of the first transmission scheme or the transmission power of the second transmission scheme, and transmit a signal based on the received specific frame (Sampath et al. see para. 0117; Such information may include an indication of power to be used and/or an indication of a backoff from the nominal transmit power of the STA).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (Pub No.: 2014/0328195) in view of Finnegan et al. (Pub No.: 2017/0105176) as applied to claim 7 above, and further in view of Tsuda (Pub No.: 2016/0128001).
Regarding claim 11, Sampath et al. in view of Finnegan et al. does not explicitly disclose the feature wherein the circuitry is further configured to: detect an interference amount of at least one of 
Tsuda from the same or similar fields of endeavor discloses the feature wherein the circuitry is further configured to: detect an interference amount of at least one of the specific primary channel and the non-primary channel; and transmit a notification of the detected interference amount to the base station (Tsuda see fig. 4b, s22; para. 0056, 0057, A measurement report may contain, in addition to the above RSRP, SINR and SIR).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Sampath et al. in view of Finnegan et al. and to implement with the feature as taught by Tsuda to detect interference of at least one of a primary and non-primary channels and to report the detected interference to the base station.
The motivation would be to improve transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abeysekera et al. (Pat. No. 9,998,262) and Mohamed et al. (Pub No.: 2017/0181073).
Abeysekera et al. discloses a wireless communication system in which a first wireless access point which communicates with one or more wireless stations within a first cell by orthogonal frequency-division multiple access and a second wireless access point which is capable of performing carrier sensing with the first wireless access point and communicates with one or more wireless stations 
Mohamed et al. discloses the methods for station and master station association. A device can include a memory to store instructions and channel condition data, and processing circuitry coupled to execute the instructions and configure the processing circuitry to decode first information provided in a first transmission from a first access point (AP), the first information indicating channel conditions of an entire bandwidth of the first AP including a primary channel and one or more secondary channels of the first AP, decode second information provided a second transmission from a second AP, the second information indicating channel conditions of an entire bandwidth of the second AP including a primary channel and one or more secondary channels of the second AP, and determine which of the first and second APs to associate with based on the first and second decoded information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464